Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 12/17/2021. Claims 1 and 3 have been amended. Claim 11 has been added. Claims 2 and 6-10 have been cancelled. Claims 1, 3-5 and 11 are currently pending and have been examined below. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Claim 1 is directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
receiving test data for a component received from a vendor, the test data comprising mechanical test data including at least one of tensile strength, a diameter, position and yield strength;
processing the test data to create a plurality of explanatory variables which include number data of the test data and which identify unitless attributes of the number data, 
performing multivariate data analysis on the plurality of explanatory variables including the unitless attributes of the number data, where the multivariate data analysis includes an iterative cluster based outlier detection procedure; 
generating a confidence indicator value representing a likelihood that the test data for the received component includes at least one fabricated or false data entry, wherein the step of performing multivariate data analysis on the plurality of explanatory variables comprises performing K-means clustering and identifying cluster outliers to generate the confidence indicator; and 
identifying the at least one fabricated or false data entry for the test data for the component based on the confidence indicator value of the test data for the component.
The limitations of receiving test data for a component received from a vendor, the test data comprising mechanical test data including at least one of tensile strength, a diameter, position and yield strength; processing the test data to create a plurality of explanatory variables which include number data of the test data and which identify unitless attributes of the number data, performing multivariate data analysis on the plurality of explanatory variables including the unitless attributes of the number data,  to create a plurality of explanatory variables indicative of the test data; perform multivariate data analysis on the explanatory variables indicative of the data, where the multivariate data analysis includes an iterative cluster based outlier detection procedure; generate a confidence indicator value indicative of the likelihood that the data is indicative of at least one fabricated or false data entry; and identify a fabricated based on the confidence indicator value. Therefore, the claim recites a mental process.
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of inputting the test data into a processing system including a processor and a non-volatile memory device, and storing the test data in the non-volatile memory device and processing the data in processor. The claimed use of non-volatile memory to store test data and a processor to process the data is recited at a high level of generality and merely generally links the abstract idea to a particular technology environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  

Dependent claims 3-5 and 11 are rejected on a similar rational to the claims upon which they depend. Specifically each of these claims only serves to further narrow the abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20170262860 (“Teplinsky”) in view of US Patent Application Publication Number 20170339168 (“Balabine”) in further view of US Patent Application Publication Number 20160275269 (“Buyse”).  
Claim 1 
As per claim 1, Teplinsky teaches a method of testing vendor supplied parts data to identify fabricated or false data entries the method comprising:
	receiving test data for a component received from a vendor ([0106] “numerical data resulting and/or derived from various physical measurements.” And, [0108] “attribute data.” And, [0075] “the , inputting the test data into a processing system including a processor and a non-volatile memory device, and storing the test data in the non-volatile memory device, the test data comprising mechanical test data including at least one of tensile strength, a diameter, position ([0108] “data regarding physical placement within substrates, packages, wafers or plates (e.g. center vs. edge or reticle location, die x, y coordinates, board position of the item on PC board, position of the item in multichip module, location of a display on a glass plate, etc.)”) and yield strength ([0007] “test data may be collected for an item. And, [0108] “data may include . . . product name.” And, [0095] “first test data is received by counterfeit determiner from tester.” And, [0088] “the data comprised in database element may be stored locally with respect to where the counterfeit detection is performed.” And, [0092] “[t]est data queried from database element . . . may have been previously generated by tester . . . and stored in database element.”);
processing the test data in the processor to create a plurality of explanatory variables which include number data of the test data ([0106] “numerical data resulting and/or derived from various physical measurements.” And, [0180] “test data may be transformed to a new set of uncorrelated variables . . . where the resulting uncorrelated variables are known as Principal Components (PCs).” And, [0038] “clustering obtained manufacturing data into one or more clusters; selecting a cluster from the one or more clusters that is most likely to include obtained manufacturing data that is associated with obtained first attribute data.”);
performing multivariate data analysis on the plurality of explanatory variables, where the multivariate data analysis includes a cluster based outlier detection procedure ([0010] “perform a multivariate outlier detection.” And, [0098] “test comparison may be able to detect fundamental changes in response to testing (e.g. that first test data is a multivariate outlier with respect to second test data) which may be indicative of a technology and/or design difference between the first item and the reference items.” And, [0038] “clustering obtained manufacturing data into one or more clusters; selecting a cluster from the one or more clusters that is most likely to include obtained manufacturing data that is associated with obtained first attribute data.”); 
generating a confidence indicator value representing a likelihood that the test data for the received component includes at least one fabricated or false data entry ([0178] “calculation of the Mahalanobis distance between the first test data and the second test data, may be performed to estimate the likelihood that the first test data belongs to the population represented by second test data.” And, [0186] “counterfeit determiner may . . . compare the Mahalanobis distance or the probability (either of which may be considered to be a result of the comparison . . . to a respective threshold” and “it may be determined that the first item is counterfeit, if the probability is below the threshold.” Examiner interprets the estimated likelihood/probability as the generated confidence indicator value.). 
identifying the at least one fabricated or false data entry for the test data for the component based on the confidence indicator value of the test data for the component ([0187] “determining whether or not the relationship between the first test data and the second test data (e.g. as represented by the Mahalanobis distance, or otherwise) is an outlier. The information about the relationship being an outlier may indicate that the first test data is more different from the second test data than what was historically observed.” And, [0110] “the comparison of the first test data and second test data may lead to a determination that the first item is counterfeit.” Examiner interprets a determination that an item is counterfeit based on determining that test data is an outlier as a determination that the outlier test data is a fabricated or false entry.).
Teplinsky discloses a cluster based outlier detection procedure but does not explicitly teach that the cluster based outlier detection procedure is iterative. However, this feature is taught by Balabine ([0080] “Clustering of data objects can be performed using the Balanced Iterative Reducing and Clustering using Hierarchies (“BIRCH”) method to cluster the input data objects. BIRCH is a robust clustering algorithm developed for analyzing large volumes of multivariate data.” And, [0087] “each outlier metric in the one or more outlier metrics can measure a degree to which a corresponding cluster lies outside of other clusters in the plurality of clusters.”). 
Teplinsky teaches generating a confidence indicator using multivariate data analysis but does not explicitly teach the following feature taught by Balabine: 
wherein the step of performing multivariate data analysis on the plurality of explanatory variables comprises performing K-means clustering and identifying cluster outliers to generate the confidence indicator ([0080] “clustering algorithm developed for analyzing large volumes of multivariate data.” [0085] “clustering algorithms such as . . . K-means.” And, [0050] “A data object's attributes may take . . . the form of continuous variables, nominal variables, ordinal variables, symmetric and asymmetric binary variables.” And, [0108] “The irregularity score conveys how close a given object is to being an anomaly in a set of similar objects.”). 
Therefore, it would have been obvious for Teplinsky to include an iterative cluster based outlier detection procedure and wherein the step of performing multivariate data analysis on the plurality of explanatory variables comprises performing K-means clustering and identifying cluster outliers to generate the confidence indicator as taught by Balabine because “BIRCH is a robust clustering algorithm developed for analyzing large volumes of multivariate data” (Balabine [0080]) which “is capable of ingesting input data in a continuous fashion” and is capable of “producing finer granularity clusters” (Balabine [0083]) resulting in increased precision of the outlier detection procedure of Teplinsky. 
Teplinsky teaches identifying explanatory variables which include number data of the test data but does not explicitly teach the following feature taught by Buyse: 
	explanatory variables which identify unitless attributes of digits of the number data ([0045] “metadata are created to identify the type of each variable, . . . same variable available coded. . . as numeric.” And, [0048] “aggregate numbers used for the statistical tests.” And, [0047] “The role of the statistical tests is to detect abnormalities and patterns present in the datasets and more globally to assess the overall data quality and center performance. Each statistical test compares each center to the other centers, for each variable. Preferably, all statistical tests conceptually follow the same pattern of calculating an aggregate number for each center (e.g., the mean or standard deviation of a variable).” And, [0034] “Abnormal trends and patterns in the data can be detected by comparing the distribution of all variables in each center against all other centers. Such comparisons can be performed either one variable at a time in a univariate fashion or with several variables, taking into account the multivariate structure of the data.” And, [0035] “Statistical data checks are especially useful because the multivariate structure and/or time dependence of variables are very sensitive to deviations in the case of errors and hard to mimic in the case of fraud. Fabricated or falsified data, even if plausible univariately, are likely to exhibit abnormal multivariate patterns that are detectable statistically . . . humans are poor random hence tests on randomness of the data can detect invented data. Examiner interprets abnormal multivariate patterns as explanatory variables which identify unitless attributes of digits of the number data.). 
Therefore, it would have been obvious to modify the combination of Teplinsky and Balabine to include explanatory variables which identify unitless attributes of digits of the number data as taught by Buyse because “abnormal trends and patterns in the data can be detected by comparing the distribution of all variables in each center against all other center” (Buyse [0035]) and because “humans are poor random number generators, and are generally forgetful of natural constraints in the data . . . tests on randomness of the data can detect invented data” (Buyse [0035]) and thus utilizing statistical analysis to identify abnormal patterns and trends in numerical data results in “improved methods . . . for detecting . . . inconsistent . . . data using statistical methods” (Buyse [0002])

Claim 3
As per claim 3, Teplinsky does not explicitly teach but Balabine teaches: 
where the test data comprises chemical composition data ([0052] “methods and system for anomalous data detection disclosed herein can be utilized for detection of changes in the chemical composition.” And, [0085] “clustering algorithms such as . . . K-means.” And, [0050] “A data object's attributes may take . . . the form of continuous variables, nominal variables, ordinal variables, symmetric and asymmetric binary variables.” And, [0108] “The irregularity score conveys how close a given object is to being an anomaly in a set of similar objects.”). 
Therefore, it would have been obvious to modify the combination of Teplinsky, Balabine, and Buyse to include where the test data comprises chemical composition data as taught by Balabine in order to facilitate the “analy[sis of] large volumes of multivariate data” (Balabine [0080]) and “produc[e] finer granularity clusters” (Balabine [0083]) resulting in increased precision of the outlier detection procedure of Teplinsky. 

Claim 4
As per claim 4, Teplinsky further teaches: 
where the test data further comprises at least one of data indicative of a manufacturer of the part received, part number, description of the part received, and specification limits of the part received ([0108] “attribute data may include identification information used for tracking the item within a given manufacturing step or flow or across the manufacturing chain, product name, name of manufacturer.” And, [0108] “attribute data may include . . . die identifiers, wafer numbers, plate numbers, lot numbers.” And, [0108] “wafers or plates (e.g. center vs. edge or reticle location, die x, y coordinates, board position of the item on PC board, position of the item in multichip module, location of a display on a glass plate, etc.).”). 

Claim 5
As per claim 5, Teplinsky does not explicitly teach but Balabine teaches: 
where the receiving the test data also comprises receiving at least one of chemical composition, true position, radius and air flow ([0052] “methods and system for anomalous data detection disclosed herein can be utilized for detection of changes in the chemical composition.” And, [0085] “clustering algorithms such as . . . K-means.” And, [0050] “A data object's attributes may take . . . the form of continuous variables, nominal variables, ordinal variables, symmetric and asymmetric binary variables.” And, [0108] “The irregularity score conveys how close a given object is to being an anomaly in a set of similar objects.”). 
Therefore, it would have been obvious to modify the combination of Teplinsky, Balabine, and Buyse to include where the receiving the test data also comprises receiving at least one of chemical composition, true position, radius and air flow as taught by Balabine in order to facilitate the “analy[sis of] large volumes of multivariate data” (Balabine [0080]) and “produc[e] finer granularity clusters” (Balabine [0083]) resulting in increased precision of the outlier detection procedure of Teplinsky. 

s 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20170262860 (“Teplinsky”) in view of US Patent Application Publication Number 20170339168 (“Balabine”) in further view of US Patent Application Publication Number 20160275269 (“Buyse”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20190385120 (“Yund”).     
Claim 11
As per claim 11, Teplinsky further teaches:
further comprising receiving the component from the vendor ([0067] “final step of the manufacturing flow that includes fabrication of the item may include the disposal or retention of the item (e.g. for delivery to an end-user.” And, [0068] “The item may thus become a part of the supply chain that leads to a (final) end-user item product (e.g. end-user device) containing the item being delivered to the end-user.”). 
Teplinsky teaches delivering the component from the vendor but does not explicitly teach that the component is an aircraft gas turbine engine component as taught by Yund: 
wherein the component is an aircraft gas turbine engine component ([0038] “The supply chain 400 includes a manufacture 420 of an industrial item (e.g., a gas turbine engine) that is provided to a customer 450 via a distributor 430 and/or a delivery/installation service.”)
Therefore, it would have been obvious to modify the combination of Teplinsky, Balabine, and Buyse to include wherein the component is an aircraft gas turbine engine component as taught by Yund in order to ensure that important industrial components such as gas turbine engines are screened for falsified test data ensuing that the components meet safety standards.  

Response to Arguments 
35 U.S.C. 112(b)
	Applicant has amended the claims to obviate the 35 U.S.C. 112(b) rejections. Therefore, the rejections have been withdrawn. 

35 U.S.C. 101
Applicant's arguments, see page 7, filed 12/17/2021, with respect to the rejection(s) of claims
1, 3-5, and 11 under 35 U.S.C. 101 under the two part Alice test have been fully considered but are not persuasive. 
Applicant argues that:
Claim 1 includes "generating a confidence indicator value representing a likelihood that the test data for the received component includes at least one fabricated or false data entry" and "identifying the at least one fabricated or false data entry for the test data for the component based on the confidence indicator value of the test data for the component." The method of claim 1 can, therefore, be integrated into a quality control process (see, e.g., Para. [0020] of the instant application), whereby the identification of at least one fabricated or false data entry in the vendor-supplied component data indicates that the component or other components from the vendor should not be accepted or otherwise used in manufacturing (remarks pages 5-6). 

Examiner respectfully disagrees and replies that while determining that vendor supplied component data includes a false data entry may be useful information in deciding whether to accept a vendor-supplied component, the claim itself is directed to an abstract idea and as discussed in the 35 U.S.C. 101 rejection above, the additional elements do not amount to significantly more than the abstract idea. 
Specifically, other than reciting that the test data is inputted into a processing system including a processor and a non-volatile memory device, and storing the test data in the non-volatile memory device, nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, a human being could acquire data indicative of a component received from a vendor, the data comprising at least one of tensile strength, a diameter, position and yield strength; process the data to create a plurality of explanatory variables indicative of the test data; perform multivariate data analysis on the explanatory variables indicative of the data, where the multivariate data analysis includes an iterative cluster based outlier detection procedure; generate a confidence indicator 
Further, the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of inputting the test data into a processing system including a processor and a non-volatile memory device, and storing the test data in the non-volatile memory device and processing the data in processor. The claimed use of non-volatile memory to store test data and a processor to process the data is recited at a high level of generality and merely generally links the abstract idea to a particular technology environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  

35 U.S.C. 103
Applicant's arguments, see pages 7-8, filed 12/17/2021, with respect to the rejection(s) of claims
1, 3-5, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Teplinsky, Balabine, and Buyse under 35 U.S.C. 103(a).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20150067422 (“Hamilton”) discloses determining a unique device signature of a microelectronic device to support screening of counterfeit or parts and processing data to outliers in data sets. 
US Patent Application Publication Number 20200053112 (“Torisaki”) discloses performing multivariate analysis including principal component analysis for vehicle anomaly detection.
US Patent Application Publication Number 20140006468 (“Kossovsky”) discloses method for determining fake or invented data by utilizing special digital patterns.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622              

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622